Name: Council Regulation (EEC) No 3725/92 of 3 December 1992 fixing the guide prices for the fishery products listed in Annex II to Regulation (EEC) No 3687/91 for the 1993 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 380/4 Official Journal of the European Communities 24. 12. 92 COUNCIL REGULATION (EEC) No 3725/92 of 3 December 1992 fixing the guide prices for the fishery products listed in Annex II to Regulation (EEC) No 3687/91 for the 1993 fishing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3687/91 of 28 November 1991 on the common organization of the market in fishery products ('), and in particular Article 17 (4), Having regard to the proposal from the Commission, Whereas Article 17 ( 1 ) of Regulation (EEC) No 3687/91 provides that a guide price shall be fixed annually for each of the products or groups of products listed in Annex II to that Regulation ; Whereas, according to the data available at present concerning prices for the products in question and the criteria laid down in Article 10 (2) of that Regulation, these prices should be increased, maintained and decreased according to the species for the 1993 fishing year, . HAS ADOPTED THIS REGULATION : Article 1 The guide prices for the fishing year 1 January to 31 December 1993 for the products listed in Annex II to Regulation (EEC) No 3687/91 and the commercial speci ­ fications to which they relate are fixed in the Annex hereto. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 1992. For the Council The President G. SHEPHARD (') OJ No L 354, 23. 12. 1991 , p. 1 . No L 380/524. 12. 92 Official Journal of the European Communities ANNEX (ECU/tonne) Group of products Commercial specifications Guide price 1 . Sardines of the species Sardina Frozen, in lots or in original packages containing the same products pilchardus 388 2. Sea-bream (Dentex dentex and Pagellus Frozen, in lots or in original packages containing the same products spp.) 1 348 3 . Squid of the species Loltgo patagonica Frozen, not cleaned, in original packages containing the same products 881 4. Squid (Ommastrephes sagittatus) Frozen, not cleaned, in original packages containing the same products 806 5. Illex argentinus Frozen, not cleaned, in original packages containing the same products 808 6. Cuttlefish of the species Sepia offici ¢ Frozen, in original packages containing the same products nalis, Rossia macrosoma and Sepiola rondeletti 1 606 7. Octopus (Octopus spp.) Frozen, in original packages containing the same products 1 427